NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record fails to teach or make obvious the battery pack instantly claimed comprising: a plurality of unit modules consecutively disposed along an axis, each of the unit modules including a rechargeable battery cell; in combination with a plurality of unit cooling members stacked along the axis to form a cooling block positioned below the unit modules in a first direction that is perpendicular to the axis, such that each of the plurality of unit cooling members is positioned below a respective one of the plurality of unit modules; in combination with wherein each of the unit cooling members includes a plurality of through-passages extending therethrough, such that each of the through-passages extends from a first opening on a first side of the respective unit cooling member to a second opening on a second side of the respective unit cooling member, the first and second sides being opposite to one another along the axis; and wherein each successive one of the plurality of unit cooling members along the axis is positioned adjacent to a previous one of the plurality of unit cooling members such that the first side of the successive unit cooling member abuts the second side of the previous unit cooling member, with each of the first openings on the first side of the successive unit cooling member being in communication with a respective one of the second openings on the second side of the previous unit cooling member; in combination with wherein the plurality of through-passages in the cooling block are serially connected together to define an elongate cooling passage extending along a serpentine path across the cooling block, such that a cooling fluid advancing along the serpentine path passes from a first one of the through-passages extending through a first one of the unit cooling members to a first one of the through-passages extending through a second one of the cooling members, after which the cooling fluid passes through a second one of the through-passages extending through the second one of the unit cooling members and then passes through a second one of the through-passages extending through the first one of the unit cooling members, wherein the second unit cooling member is adjacent to the first cooling member along the axis.  This combination is neither present nor made obvious in the closest prior art of record.
Relevant art has been cited in the attached PTO-892 form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							4/29/2022Primary Examiner, Art Unit 1725